DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oakey (US 9,937,865 B1) and in further view of Flajnik et al. (US 2007/0296175 A1).
With respect to claim 1, Oakey discloses a vehicle running board comprising a step section 20A with locking channel 22A, a second section 28A with mating channel 30A for sliding along said channel, as shown in figure 6.  Oakey does not disclose said running board sections as being extruded metal or polymer.  Flajnik et al. does disclose a running board 24 made from extruded metal and/or polymer, as recited in para. 52.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the running board of Oakey by the extruded metal and/or polymers of Flajnik et al. as an alternative to welding or other known methods of manufacturing.  
The process recited in claim 5 is inherently performed in the manufacturing of the running board of Oakey, as modified by Flajnik et al. described in the rejection of claim 1.
	With respect to claims 2 and 6, Oakey discloses second locking, mating channels 24A, 32A, as shown in figure 6.
	With respect to claims 3 and 7, Oakey discloses corresponding mating ribs, 40, 44, as shown in figure 4.
	With respect to claims 4 and 8, Oakey discloses said channels or slots appear to have an L-shape, as shown in figure 6.

    PNG
    media_image1.png
    694
    437
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 3/25/22 have been fully considered but they are not persuasive. With respect to the applicant’s arguments concerning claim 1, specifically the running board being made of metal and polymer, the benefits of using metal and/or polymer suggested by the applicant are considered to be known properties and benefits of the conventional materials.  The design choice to use either or both materials must result in an unexpected result for it to be considered non-obvious, metal is known to be a better heat conductor than polymer, and polymer is known to be a better heat insulator than metal, and both are known to be used in the manufacturing of running boards.  For these reasons the rejection stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618